Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 14, 18, 19, 21-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shinchi et al. (US 2012/0202409 A1).
	Shinchi et al. disclose two-component polyurethane compositions, suitable for producing such articles as pads, wherein a prepolymer is produced by reacting a polyisocyanate, including aromatic polyisocyanates, with an aromatic skeleton-containing polyester polyol, which is subsequently cured with a compound, such as aromatic group-containing MBOCA having a molecular weight of 267 and meeting the claimed chain extender.  The aromatic skeleton-containing polyester polyol may be produced using alkylene oxide adducts of dihydroxynaphthalene (fused ring) and has a preferred molecular weight of 500 to 2,000.  See paragraphs [0026], [0030], [0033], [0036], [0037], [0040], [0055], and [0065}.  Though other aromatic compounds are disclosed for producing the polyester polyol, the position is taken that it would have been obvious to use the aforementioned compounds, because one of ordinary skill would have reasonably expected the use of virtually any of the disclosed compounds to yield viable polyester polyols and polyurethanes.  Regarding claim 28, though the reference is silent regarding the polyurethane being thermoplastic, the skilled artisan desiring a thermoplastic property would have been motivated to limit the functionality of the disclosed reactants to reduce/eliminate crosslinking, such that thermoplastic properties would result. 
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shinchi et al. (US 2012/0202409 A1) in view of Onder (US 2002/0156225 A1 or US 2003/0139509 A1).
	Shinchi et al. disclose two-component polyurethane compositions, suitable for producing such articles as pads, wherein a prepolymer is produced by reacting a polyisocyanate, including aromatic polyisocyanates, with an aromatic skeleton-containing polyester polyol, which is subsequently cured with a compound, such as aromatic group-containing MBOCA having a molecular weight of 267.  The aromatic skeleton-containing polyester polyol may be produced using alkylene oxide adducts of dihydroxynaphthalene (fused ring) and has a preferred molecular weight of 500 to 2,000.  See paragraphs [0026], [0030], [0033], [0036], [0037], [0040], [0055], and [0065}.  Though other aromatic compounds are disclosed for producing the polyester polyol, the position is taken that it would have been obvious to use the aforementioned compounds, because one of ordinary skill would have reasonably expected the use of virtually any of the disclosed compounds to yield viable polyester polyols and polyurethanes.
5.	Though the primary reference is silent with respect to the use of 1,4-benzenedimethanol as the chain extender, the use of this compound as a chain extender within polyurethane compositions was known at the time of invention, as evidenced by Onder.  See paragraphs [0031] and [0032] within US 2002/0156225 A1 and paragraphs [0034] and [0035] within US 2003/0139509 A1.  Since the primary reference discloses within paragraph [0055] that the curing agent is not particularly limited, the position is taken that it would have been obvious to use 1,4-benzenedimethanol for its art recognized function as a polyurethane chain extender as a curing agent within the two-component polyurethane of the primary reference.
6.	Claims 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shinchi et al. (US 2012/0202409 A1) in view of Muller et al. (US 2,861,972).
	Shinchi et al. disclose two-component polyurethane compositions, suitable for producing such articles as pads, wherein a prepolymer is produced by reacting a polyisocyanate, including aromatic polyisocyanates, with an aromatic skeleton-containing polyester polyol, which is subsequently cured with a compound, such as aromatic group-containing MBOCA having a molecular weight of 267.  The aromatic skeleton-containing polyester polyol may be produced using alkylene oxide adducts of dihydroxynaphthalene (fused ring) and has a preferred molecular weight of 500 to 2,000.  See paragraphs [0026], [0030], [0033], [0036], [0037], [0040], [0055], and [0065}.  Regarding claim 29, though the reference is silent regarding the polyurethane being thermoplastic, the skilled artisan desiring a thermoplastic property would have been motivated to limit the functionality of the disclosed reactants to reduce/eliminate crosslinking, such that thermoplastic properties would result. 
7.	Though the primary reference is silent with respect to the use of (1) alkoxylated 1,5-dihydroxynaphthalene as a component of the aromatic polyester or (2) the polyester polyol containing the claimed weight percent amount of alkoxylated naphthalene diol, the position is taken that each of these limitations would have been obvious in view of the teachings within Muller et al.  At column 1, lines 43-61, Muller et al. disclose polyester polyurethane comprising an alkoxylated 1,5-dihydroxynaphthalene which may contain ester units.  Furthermore, within column 2, lines 64-67, Muller et al. disclose that small quantities of these compounds may be used to produce the polyester reactant.  Therefore, in view of the disclosed use of alkylene oxide adducts of dihydroxynaphthalene within the primary reference, the position is taken that if would have been obvious to employ the naphthalene adducts of Muller et al. in the production of the polyester polyol of the primary reference, since the disclosed naphthalene compounds of the primary reference fully encompass the naphthalene adducts of Muller et al. and since these adducts may be used to produce polyesters for producing polyurethane.  Also, in view of the aforementioned disclosure within column 2, lines 64-67 of Muller et al., the position is taken that it would have been obvious to employ the adducts such that the claimed weight percent value range would have been realized.  
8.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejections, because applicants’ argued results continue to not be commensurate in scope with the claims.  The argued results, including the passage noted within page 44, line 19 through page 45, line 2, which are based on the compositions set forth within Tables 1 and 2, are based on examples that employ specific components and amounts of components not reflected by the claims.  Specifically, aside from claims 28 and 29, the examples are drawn to thermoplastic polyurethanes; however, the claims are not so limited.  Also, the exemplified thermoplastic polyurethanes employ aromatic polyisocyanate and specific dihydroxynaphthalene-derived polyols blended with a secondary polyol in specific ratios not reflected by the claims.  Though applicants argue that one would extend the probative value of the examples to the full scope of the clams, it is not seen that this argument is clearly supported.  This position fails to adequately address the aforementioned differences between the examples and the claims, such as the exemplified production of thermoplastic polyurethanes, the use of aromatic polyisocyanates, and the use of the exemplified secondary polyol in specific ratios.  Given the cited differences, a generalized statement that the exemplified results are probative, without more, is insufficient.  Though the examiner has carefully considered the aforementioned passage, the passage must be considered in view of the examples with which the passage is associated.  Accordingly, the position is taken that the record is insufficient to extend the results of the examples and the content of the argued passage to the full scope of the claims.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765